EXHIBIT 12.2 AK STEEL HOLDING CORPORATION RATIO OF EARNINGS TOFIXED CHARGES (dollars in millions) 2008 2007 2006 2005 2004 Combined fixed charges: Capitalized interest credit 4.4 3.6 3.3 5.4 2.7 Interest factor in rent expense 3.3 3.7 2.8 2.3 2.4 Other interest and fixed charges 48.9 69.3 89.1 86.8 110.1 Total combined fixed charges $ 56.6 $ 76.6 $ 95.2 $ 94.5 $ 115.2 Earnings-pretax income (loss) with applicable adjustments $ 54.8 $ 673.8 $ 97.9 $ 135.9 $ (71.3 ) Ration of earnings to fixed charges NM* 8.8 1.0 1.4 NM* *
